                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

ADAM FRANCHI, Individually and on Behalf )    Civil Action No. 3:19-cv-00962
of All Others Similarly Situated,         )   (Consolidated)
                                          )
                              Plaintiff,  )   CLASS ACTION
                                          )
        vs.                               )   Judge Eli J. Richardson
                                          )   Magistrate Judge Jeffery S. Frensley
SMILEDIRECTCLUB, INC., et al.,            )
                                          )
                              Defendants.
                                          )
                                              DEMAND FOR JURY TRIAL
                                          )


                    CONSOLIDATED COMPLAINT FOR VIOLATIONS
                        OF THE FEDERAL SECURITIES LAWS




4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 1 of 31 PageID #: 684
                                            INTRODUCTION

         1.         This is a securities class action brought on behalf of all persons who acquired the

Class A common stock of SmileDirectClub, Inc. (“SDC” or the “Company”) traceable to a false and

misleading registration statement and prospectus (collectively, the “Registration Statement”) utilized

in connection with SDC’s September 12, 2019 initial public offering (the “Class”). This action

asserts strict liability claims brought under §§11, 12(a)(2) and 15 of the Securities Act of 1933 (the

“1933 Act” or the “Securities Act”) against SDC, its board of directors, the private equity firm that

controlled SDC, and the investment banks which underwrote SDC’s initial public offering. This

action arises out of defendants’ use of the false and misleading Registration Statement to sell more

than $1.3 billion of SDC Class A common stock to Lead Plaintiff and the Class at a price of $23 per

share, more than $625 million of which was paid directly to the Individual Defendants in connection

with the IPO.

                                     SUMMARY OF THE ACTION

         2.         SDC operates as a teledentistry company. The Company is headquartered in

Nashville, Tennessee. SDC manufactures, markets, and sells 3D-printed clear dental aligners to treat

malocclusion through its website, as well as through retail stores known as SmileShops.

SmileDirectClub stock trades under the ticker symbol “SDC” on the NASDAQ.

         3.         In May 2019, defendants filed the Registration Statement with the U.S. Securities and

Exchange Commission (“SEC”) in connection with the planned sale of SDC common stock. The

Registration Statement was then used to sell more than $1.3 billion of Class A common stock in

SDC’s September 12, 2019 initial public offering (“IPO”). The Registration Statement contained

false and misleading statements and omitted material facts necessary to make the statements made

therein not false or misleading, including:



                                                    -1-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 2 of 31 PageID #: 685
                    (a)    known trends in the Company’s revenue, gross profit and Adjusted EBITDA,

which at the time of the IPO were substantially declining compared to the historical growth disclosed

in the Registration Statement;1

                    (b)    the level of customer dissatisfaction and negative customer experiences

related to SDC’s treatment plans, as the Registration Statement claimed high levels of member

satisfaction would drive future growth, while omitting the fact that: (i) thousands of customers had

made complaints about the Company’s products and services, some of which involved serious

injury; and (ii) SDC was engaged in a hardball litigation campaign designed to suppress SDC

customers and medical professionals critical of SDC’s products and business practices;

                    (c)    the actual standard of care SDC provided to its customers - while claiming

that SDC provided high quality care at lower costs by streamlining the process and eliminating

overhead associated with traditional treatment by an orthodontist, the Registration Statement omitted

that SDC had endangered the health of many of its customers by proscribing aligners to customers

who were not suitable candidates, and by failing to provide adequate, or any, ongoing dental care

and supervision to its customers; and

                    (d)    the legislative and regulatory risks facing the Company – the Registration

Statement, among other things, failed to disclose a long-running investigation by the California

Dental Board, which had resulted in raids on the Company’s California SmileShops, and the

looming impact of California legislation designed to thwart SDC’s improper business practices.

         4.         By December 17, 2019, SDC’s stock had declined to as low as $7.70 per share, a

decline of more than 66% below the IPO offering price, inflicting substantial economic harm on

1
       SDC defines Adjusted EBITDA as net profit (or loss) before provision for income tax
expense, interest expense, depreciation and amortization, and loss on disposal of property, plant and
equipment, adjusted to remove derivative fair value adjustments, loss on extinguishment of debt,
foreign currency adjustments, and equity-based compensation.


                                                  -2-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 3 of 31 PageID #: 686
Lead Plaintiff and the Class who purchased SDC stock pursuant and traceable to the false and

misleading Registration Statement.

                                      JURISDICTION AND VENUE

         5.         The claims asserted herein arise under and pursuant to §§11, 12 and 15 of the 1933

Act [15 U.S.C. §§77k, 77l(a)(2) and 770].

         6.         This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§1331 and §22 of the 1933 Act.

         7.         Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because SDC’s

headquarters are in this District and many of the acts and practices complained of herein occurred in

substantial part in this District.

         8.         In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited to,

the mails, interstate telephone communications and the facilities of the national securities markets.

                                                  PARTIES

         9.         Lead Plaintiff 1199 SEIU Health Care Employees Pension Fund (“SEIU” or “Lead

Plaintiff”) acquired the SDC Class A common stock pursuant and traceable to the Registration

Statement, as set forth in its certification previously filed with the Court, and has been damaged

thereby. ECF No. 33-3.

         10.        Defendant SDC operates as a teledentistry company. SDC is headquartered in

Nashville, Tennessee and its shares are listed and trade on the NASDAQ under the ticker “SDC.”

         11.        Defendant David Katzman is, and was at the time of the IPO, the Chief Executive

Officer and Chairman of the Board of SDC. David Katzman is co-founder Jordan Katzman’s father

and, through his position as the managing partner of Camelot Venture Group (“Camelot”), provided

the initial funding for SDC. Through his stock ownership, stock voting agreement, and position as

                                                     -3-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 4 of 31 PageID #: 687
the managing partner of Camelot, David Katzman controls the business operations of SDC. David

Katzman participated in the preparation of, and signed, the Registration Statement. David Katzman,

through entities which he controls and of which he is the beneficiary, sold 8,998,951 Units and

shares of common stock to the Company for proceeds of more than $198.4 million. In addition,

Heather Katzman, David Katzman’s spouse, sold 63,699 Units and shares of common stock for

additional proceeds of more than $1.39 million.

         12.        Defendant Kyle Wailes (“Wailes”) is, and was at the time of the IPO, the Chief

Financial Officer of SDC. Defendant Wailes participated in the preparation of, and signed, the

Registration Statement.

         13.        Defendant Steven Katzman is, and was at the time of the IPO, Chief Operating

Officer and a director of SDC. Steven Katzman is co-founder Jordan Katzman’s uncle. Through his

stock ownership, stock voting agreement, and position as an advisor of defendant Camelot, Steven

Katzman controls the business operations of SDC. Steven Katzman participated in the preparation

of, and signed, the Registration Statement. Steven Katzman sold 663,595 Units and shares of the

common stock to the Company for proceeds of more than $14.5 million. Steven Katzman is also the

Trustee for the David B. Katzman 2009 Family Trust, which sold 2,907,335 Units and shares of

common stock for proceeds of more than $64 million.

         14.        Defendant Jordan Katzman is, and was at the time of the IPO, a co-founder of SDC

and a member of its Board of Directors. Jordan Katzman participated in the preparation of, and

signed, the Registration Statement. Jordan Katzman, through entities which he controls and of

which he is the beneficiary, sold 7,141,516 Units and shares of common stock to the Company for

proceeds of more than $157 million.




                                                  -4-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 5 of 31 PageID #: 688
         15.        Defendant Alexander Fenkell is, and was at the time of the IPO, a co-founder of SDC

and a member of its Board of Directors. Fenkell participated in the preparation of, and signed, the

Registration Statement. Fenkell, through entities which he controls and of which he is the

beneficiary, sold 6,521,446 Units and shares of common stock to the Company for proceeds of more

than $143.75 million.

         16.        Defendant Richard Schnall is, and was at the time of the IPO, a director of SDC and a

partner with Clayton, Dublier & Rice (“CD&R”). Schnall participated in the preparation of, and

signed, the Registration Statement. CD&R, through its subsidiaries, sold 2,275,857 Units to the

Company for proceeds of more than $49 million.

         17.        Defendant Susan Greenspon Rammelt is, and was at the time of the IPO, a director of

SDC. Rammelt participated in the preparation of, and signed, the Registration Statement. Rammelt

sold 29,964 Units and shares of common stock to the Company for proceeds of more than $650,000.

         18.        The defendants referenced above in ¶¶11-17 are referred to herein as the “Individual

Defendants.” All told collectively through entities they control or of which they are a partner or

beneficiary, the Individual Defendants sold more than $625 million worth of Units and common

stock to the Company in connection with and as part of the IPO as the Company purchased these

Units and common stock with proceeds raised from investors in the IPO.

         19.        Defendants J.P. Morgan Securities LLC and Citigroup Global Markets Inc. acted as

lead underwriters of the IPO, and participated in the drafting and/or dissemination of the Registration

Statement. Defendants BofA Securities, Inc., UBS Securities LLC, Jefferies LLC, Credit Suisse

Securities (USA) LLC, Guggenheim Securities, LLC, Stifel, Nicolaus & Company, Incorporated,

William Blair & Company, L.L.C. and Loop Capital Markets LLC each acted as underwriters of the

IPO. Each of the underwriters acted as an underwriter of the IPO, and participated in the drafting



                                                    -5-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 6 of 31 PageID #: 689
and/or dissemination of the Registration Statement as well as the sale of more than $1.345 billion of

SDC common stock to the Class.

         20.        The defendants referenced in ¶19 are referred to collectively as the “Underwriter

Defendants.” The Underwriter Defendants collectively received more than $67 million in payouts

for their participation in the IPO.

         21.        Defendant Camelot is a private investment group founded and controlled by

managing partner and defendant David Katzman. Camelot is the largest shareholder of SDC and the

managing member of the entity that controls SDC. As such, Camelot – through its stock ownership,

through its control as the managing member of SDC, and through its ability to appoint David

Katzman and Steven Katzman as the operating officers of SDC – controls SDC.

         22.        Defendant SDC and the Individual Defendants who signed the Registration Statement

are strictly liable for the false and misleading statements incorporated into the Registration

Statement. Each of the Underwriter Defendants are likewise liable as they acted together as the

Underwriting Syndicate which drafted and disseminated the Registration Statement in connection

with the IPO. The Underwriter Defendants were responsible for ensuring the completeness and

accuracy of the various statements contained in, or incorporated by reference into, the Registration

Statement.

      DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND OMISSIONS
                   MADE IN CONNECTION WITH THE IPO

The Revenue, Gross Profit and Adjusted EBITDA Growth
Trends Portrayed in the Registration Statement Had Halted and
Turned Decidedly Negative by the Time of the IPO

         23.        The Registration Statement represented that “Accelerating Growth” was one of

SDC’s “Strengths” and that revenue, gross profit and Adjusted EBITDA were growing.




                                                   -6-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 7 of 31 PageID #: 690
         24.        These representations were misleading when made as the revenue, gross profit and

Adjusted EBITDA growth trends portrayed in the Registration Statement had, in fact, reversed

course and turned negative by the time of the IPO.

         25.        The decline in SDC’s revenue, gross profit and Adjusted EBITDA represented a

distinct reversal in the Company’s growth trends portrayed in the Registration Statement. These

changes in trends – both the termination of SDC’s historical positive trends and its new downward

trends – were omitted from the Registration Statement. The failure to disclose this adverse

information rendered the Registration Statement’s representations concerning growth in revenue,

gross profit and Adjusted EBITDA for SDC’s most recent quarters misleading.

         26.        In addition, Regulation S-K Item 303(a)(3)(ii), 303(b) (and Instruction No. 3 to

Paragraph 303(a)) (“Item 303”) requires companies to:

                 Describe any known trends or uncertainties that have had or that the
         registrant reasonably expects will have a material favorable or unfavorable impact
         on net sales or revenues or income from continuing operations.

                                             *      *       *

                The discussion and analysis shall focus specifically on material events and
         uncertainties known to management that would cause reported financial
         information not to be necessarily indicative of future operating results . . . .

         27.        The SEC expressly states that disclosure is mandatory where there is a known trend

or uncertainty that is reasonably likely to have a material effect on the “registrant’s financial

condition” or “results of operations.”

         28.        As of the date of the IPO, SDC’s revenue, gross profit and Adjusted EBITDA trends

had reversed course from those portrayed in the Registration Statement. The undisclosed reversal in

revenue, gross profit and Adjusted EBITDA trends from positive to negative “cause[d] reported

financial information” contained in the Registration Statement to “not . . . be . . . indicative of

future operating results.” The Registration Statement was misleading and violated SEC disclosure

                                                   -7-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 8 of 31 PageID #: 691
rules in that it presented positive trends of increasing revenue, gross profit and Adjusted EBITDA,

while omitting that these trends had reversed course by the time of the IPO.

         29.        As shown in the chart below, the Registration Statement presented impressive

quarterly growth in Adjusted EBITDA, reporting a trend in which EBITDA had increased from

negative $12.7 million in the fourth quarter of 2018 (“4Q18”) to negative $3.9 million in the first

quarter of 2019 (“1Q19”) to positive $6.2 million in the second quarter of 2019 (“2Q19”) (the last

period reported in the Registration Statement).




The above trend was misleading as, by the date of the IPO, SDC’s Adjusted EBITDA trend had

halted and had commenced a downward trend dramatically different from that portrayed in the

Registration Statement.



                                                  -8-
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 9 of 31 PageID #: 692
The Adjusted EBITDA growth portrayed in the Registration Statement was misleading as Adjusted

EBITDA growth, one of the most important metrics measuring the Company’s performance, was

neither positive nor growing, but rather was in a state of decline at the time of the IPO. Thus, both

the representation that SDC was experiencing “accelerating growth” and the Company’s reported

growth in Adjusted EBITDA contained in the Registration Statement were misleading and not

indicative of SDC’s current, let alone future, performance.

         30.        Similarly, as shown in the chart below, the Registration Statement presented

impressive quarterly gross profit growth, a trend in which gross profit was increasing by nearly 80%

from $90.8 million in 4Q18 to $161.1 million in 2Q19 (the last period reported in the Registration

Statement).




                                                 -9-
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 10 of 31 PageID #: 693
The gross profit reported in the Registration Statement was misleading as, by the date of the IPO,

SDC’s gross profit trend had halted and had commenced a downward trend dramatically different

from that portrayed in the Registration Statement.




                                              - 10 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 11 of 31 PageID #: 694
         31.        The Registration Statement stated that SDC’s revenue had grown rapidly to over

$423.2 million in 2018 from $146.0 million in 2017, a growth rate of 190%, and that revenue for the

six months ended June 30, 2019 had increased an additional 113% over the same period in 2018.

Likewise, the tables in the Registration Statement showed that SDC’s revenue had grown

sequentially each quarter since the fourth quarter of 2017 (“4Q17”).2 This strong revenue growth

rate portrayed in the Registration Statement was misleading, and not indicative of SDC’s current

revenue performance at the time of the IPO.



2
       The Registration Statement similarly reported continuous growth in gross profit from 4Q17
through 2Q19.


                                                 - 11 -
4852-7379-3205.v1
    Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 12 of 31 PageID #: 695
         32.        The positive trends highlighted in the Registration Statement had reversed by the IPO,

and SDC’s revenue, gross profit and Adjusted EBITDA were all declining in the third quarter of

2019 (“3Q19”), which information was omitted from the Registration Statement. This omission

rendered the Registration Statement’s portrayal of SDC’s operating performance as well as its

statement regarding “accelerating growth” false and misleading and violated Item 303. Because the

Registration Statement omitted any disclosure of the known reversal in SDC’s revenue, gross profit

and Adjusted EBITDA trends, the claim of “accelerating growth” and the reported positive growth

for the most recent periods contained in the Registration Statement were both false and misleading

and not indicative of, nor consistent with, SDC’s current or future operating results.

         33.        SDC closely tracked its revenue, gross profit and Adjusted EBITDA in connection

with its ongoing operations and in connection with the IPO. Each of the defendants was aware of or

should have known at the time of the IPO of the dramatic reversal in SDC’s operating trends as pled

herein. In addition, the decline in Adjusted EBITDA referenced above was, in part, the result of

increased marketing and selling expense ($17.8 million), which were within defendants’ knowledge

and/or control, and the doubling of legal expenses that were incurred as a result of the issues

described in ¶¶36-40 infra. SDC’s increased marketing, selling and legal expenses had already been

incurred and/or were budgeted to be incurred at the time of the IPO.

False and Misleading Statements and Omissions
Regarding Customer Satisfaction

         34.        The Registration Statement stated that “positive member experience,” was SDC’s

number one strength and emphasized that SDC was, at the time of the IPO, experiencing

“Accelerating Growth” in its business.

         35.        Stating that “member satisfaction” was an “important criteria that will enable us to

maintain our position as the leading direct-to-consumer clear aligner provider,” and that SDC’s


                                                    - 12 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 13 of 31 PageID #: 696
“primary focus is on delivering an exceptional member experience,” the Registration Statement

assured investors that SDC customers were “highly satisfied,” touting the Company’s “Smile

Guarantee” as a “testament to our confidence in the quality and efficacy of our product.” The

Registration Statement further stated:

                   “Our primary focus is on delivering an exceptional customer (‘member’)
                    experience . . . . As a testament to our confidence in the quality and efficacy of our
                    product, we offer a Smile Guarantee, which provides members a refund or additional
                    treatment, at no extra cost, if they are not entirely satisfied.”

                   SDC’s high “average rating of 4.9 out of 5 from over 100,000 member reviews on
                    our website” emphasizing that “our members are highly satisfied.”

                   “Our offering provides a highly positive member experience delivered by our
                    vertically integrated model, which enables us to address critical problems around
                    cost, convenience, and access to care.”

                   “[W]e deliver a quality service at a fraction of the cost [of] traditional orthodontic
                    solutions.”

         36.        The statements made in ¶¶34-35 above rendered the Registration Statement false and

misleading. The true facts were:

                    (a)    That the Registration Statement failed to disclose that thousands of SDC

customers were neither “highly satisfied” nor had “highly positive experiences” with SDC’s

products and services, as many customers were having serious medical problems caused by the use

of SDC molds and aligners, received missing or misshapen aligners, and were experiencing

difficulties in obtaining refunds. The Better Business Bureau (“BBB”) alone registered more than

1,800 complaints against SDC, even though BBB had expressly discouraged customers from

submitting complaints to BBB before first contacting SDC directly. In fact, the level of SDC

customer complaints was so extraordinary, BBB noted that “[d]ue to the volume of complaints filed

against this business, BBB only publishes the details for 50% of the total complaints filed”;




                                                    - 13 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 14 of 31 PageID #: 697
                    (b)   That SDC’s primary focus in 2019 was not on delivering an exceptional

member experience, but rather on signing up as many customers as possible, without regard to

whether those customers were appropriate candidates for SDC’s treatment plan. For example, in

order to avoid being disciplined or fired, employees in the Company’s retail stores, or SmileShops,

were expected to meet daily sales conversion rates of 73% without regard to whether such customers

use of SDC’s aligners were medically appropriate. The conversion rates were monitored real-time

by SDC management and employees were specifically trained and instructed to consummate sales

regardless of whether SDC’s treatment was medically appropriate or safe for the customer;

                    (c)   That while SDC dentists were ostensibly required to approve treatment plans

for prospective customers, such plans were, as a matter of course, approved instantly without

meaningful review by SDC dentists. In rare cases where treatment plans were not approved by the

reviewing dentist, SDC employees were instructed to resubmit rejected treatment plans to another

SDC dentist until the plan was approved in order to close the sale;

                    (d)   That SDC went to extreme lengths to avoid public disclosure of complaints

and critiques. For example: (i) On April 6, 2018, the website Lifehacker published a blog article

entitled, “You Could Fuck Up Your Mouth With SmileDirectClub,” which discussed potential safety

problems associated with so-called at-home orthodontists services such as SDC. Days later, SDC

sued Lifehacker in Davidson County Chancery Court, falsely contending that the article was

untruthful and defamatory. In light of the baselessness of its contentions, SDC later voluntarily

dismissed the case; and (ii) On March 28, 2018, SDC filed a defamation case in federal court in this

District against a former customer who had appeared on a local television news station complaining

that his aligners “‘didn’t move [his] teeth,’” and that he felt “‘ripped off,’” without even mentioning

SDC once;



                                                 - 14 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 15 of 31 PageID #: 698
                    (e)   That SDC directed its employees to ignore or rebuff SDC customers when

they tried to obtain refunds, or to have the customer obtain new impressions made for additional

aligners which would delay treatment beyond the deadline for obtaining a refund. For those

customers who were able to successfully obtain a refund, SDC hid criticism of its products and

services by requiring customers to sign non-disclosure agreements (“NDA”) and remove negative

reviews from the internet and social media as well as refrain from sharing their experiences with

SDC or report problems to state dental boards. On January 21, 2020, the New York Times published

an excerpt from one of SDC’s NDAs, which stated that the consumer “will not make, publish, or

communicate any statements or opinions that would disparage, create a negative impression of, or in

any way be harmful to the business or business reputation of SDC”’;

                    (f)   Asserting that it was attempting to protect its ability to provide innovative

treatment methods to underserved communities from purportedly hostile dental associations, SDC

was engaged in a programmatic campaign of threats and intimidation in order to avoid revelations of

the truth about SDC’s over-prescription of aligners and poor quality service. SDC regularly sent

cease-and-desist letters and sued dentists and orthodontists who critiqued the Company’s products,

including in YouTube videos. SDC’s hardball litigation campaign went so far as to even sue the

Michigan affiliate of the American Dental Association over four paragraphs that the nonprofit

published about the Company in its monthly journal. The SDC litigation campaign was designed to

keep from public view legitimate criticism regarding the Company’s products, and stifle additional

criticism; and

                    (g)   That SDC had been the subject of numerous complaints to the California

Dental Board, and those complaints had resulted in an investigation and in raids on the Company’s

California SmileShop stores commencing in late 2017.



                                                  - 15 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 16 of 31 PageID #: 699
False and Misleading Statements and Omissions
Regarding SDC’s Standard of Care

         37.        The Registration Statement asserted that SDC’s “cutting-edge teledentistry

technology and vertically integrated” platform “remov[es] the overhead cost of in-person doctor

visits [by] managing the entire member experience” which “allow[s] doctors in [their] network to

focus on what matters most: providing convenient access to excellent clinical care.” Specifically,

defendants emphasized that SDC provided “professional-level service” and that “trained

technicians” create customer treatment plans. Moreover, the Company asserted that:

                 Our member journey starts with two convenient options: a member books an
         appointment to take a free, in-person 3D oral image at any of our 300 retail stores . . .
         or orders an easy-to-use doctor prescribed impression kit online, which we mail
         directly to their door. Using this image or impression, we create a draft custom
         treatment plan that demonstrates how the member’s teeth will move during
         treatment. Next, via SmileCheck, a state licensed doctor within our network reviews
         and approves the member’s clinical information and treatment plan. If the member is
         a good candidate for clear aligners and decides to purchase, the treating doctor
         prescribes custom-made clear aligners . . . . SmileCheck is also used by the treating
         doctor to monitor the member’s progress and enables seamless communication with
         the member over the course of treatment.

         38.        The statements made in ¶37 above rendered the Registration Statement false and

misleading. The true facts were:

                    (a)    That SDC’s teledentistry model placed its customers at risk of serious injury

by removing the basic level of care provided by traditional orthodontic treatment plans;

                    (b)    That SDC did not ensure customers were good candidates for, and could

safely use, SDC’s treatment by reviewing dental x-rays and conducting dental exams. Instead, SDC

required customers to self-certify their own dental health, and made no effort to verify such

certifications;

                    (c)    That SmileShops employed sales assistants to handle consultations, which

required untrained employees to complete highly specialized tasks such as taking pictures of a


                                                   - 16 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 17 of 31 PageID #: 700
customer’s teeth as well as complete a 3D scan of a patient’s mouth without meaningful oversight

from a licensed dentist, notwithstanding the fact that, as reported by NBC Nightly News on February

13, 2020, moving teeth without in-person supervision can lead to permanent, significant harm,

including bone loss, disease and loss of teeth. As a result, according to NBC, “nine members of

Congress . . . asked the Food and Drug Administration and the Federal Trade Commission to

Investigate SmileDirectClub ‘to ensure that it is not misleading consumers or causing patient harm’”;

                    (d)   During 2Q19 and 3Q19, SDC customers were fast-tracked and approved for

aligners despite the fact that they were not qualified candidates. Instead, smile plans were created

and forwarded to a SDC dentist who instantaneously approved the plan based solely on a photo of

the customer’s mouth and a scan or impression of their teeth, but without the necessary information

to determine if SDC aligners were safe and appropriate for such customer’s use. In the rare

instances in which a smile plan was rejected, SDC employees were directed to resubmit the plan to

other SDC dentists until it was approved. Once approved, SDC’s customers did not receive dental

treatment by licensed treating dentists, but rather followed treatment plans created by a team of

dental technicians, not licensed dentists;

                    (e)   That the SDC commission system overseen by the Individual Defendants

mandated sales conversion rates which encouraged poor quality care. During 2Q19 and 3Q19

leading up to the IPO, defendants required sales personnel to meet the Company’s mandated sales

conversion rate of 73% or risk being terminated. If a sales employee met the 73% conversion rate,

they would receive $5 for every approved smile plan sold and if the employee reached a conversion

rate of 75% or more they would receive $10 in commission. The high pressure sales tactics and

compensation structures imposed by SDC prioritized profits above patient care, leading sales

personnel to sell aligners to unqualified candidates;



                                               - 17 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 18 of 31 PageID #: 701
                    (f)    That SDC was engaged in the unlicensed practice of dentistry in California;

                    (g)    That SDC and its Lead Dentist Jeffrey Sulitzer had opened SDC’s SmileShops

in California in 2017 and 2018 under false pretense, as Sulitzer applied to operate dental offices in

California stating that he controlled the offices and assumed liability for services offered to patients

in other offices when in fact the SmileShops he opened were controlled by SDC, which wasn’t

licensed to practice dentistry in California; and

                    (h)    That SDC’s treating dentists had no meaningful contact with SDC customers.

If customers had issues with their aligners, they were not allowed to speak to or see a licensed SDC

dentist, but instead were directed to speak with hygienists to resolve their issues. The only

involvement of a licensed dentist prior to a customer receiving aligners was a superficial review of a

photo and scan or impression of a customer’s teeth where the SDC dentist was paid $50.00 if the

dentist approved the plan and $0 if the dentist did not.

False and Misleading Statements and Omissions
Regarding Regulatory and Legislative Risk

         39.        The Registration Statement advised investors that regulatory and legal challenges

could have a negative impact on the Company’s business in the future:

                Adverse changes in, or interpretations of, laws, rules, and regulations
         governing remote healthcare and the practice of dentistry could have a material
         adverse effect on our business.

                 Our current business model is dependent, in part, on current laws, rules, and
         regulations governing remote healthcare and the practice of dentistry. If changes in
         laws, rules, regulations, or their interpretations are inconsistent with our current
         business model, we would need to adapt our business model accordingly, and our
         operations in certain jurisdictions may be disrupted, which could have a material
         adverse effect on our business, financial condition, and result of operations.

                                             *      *       *

                Our business could be adversely affected by ongoing professional and legal
         challenges to our business model or by new state actions restricting our ability to
         provide our products and services in certain states.

                                                  - 18 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 19 of 31 PageID #: 702
                 A number of dental and orthodontic professionals believe that clear aligners
         are appropriate for only a limited percentage of their patients. National and state
         dental associations have issued statements discouraging use of orthodontics using a
         teledentistry platform. Increased market acceptance of our remote clear aligner
         treatment may depend, in part, upon the recommendations of dental and orthodontic
         professionals and associations, as well as other factors including effectiveness,
         safety, ease of use, reliability, aesthetics, and price compared to competing products.

                  Furthermore, our ability to conduct business in each state is dependent, in
         part, upon that particular state’s treatment of remote healthcare and that . . . each of
         which is subject to changing political, regulatory, and other influences. There is a
         risk that state authorities may find that our contractual relationships with our doctors
         violate laws and regulations prohibiting the corporate practice of dentistry, which
         generally bar the practice of dentistry by entities. Two state dental boards have
         established new rules or interpreted existing rules in a manner that purports to limit
         or restrict our ability to conduct our business as currently conducted. The Georgia
         Board of Dentistry passed a new rule that requires a licensed dentist to be present
         when 3D oral images are taken by a dental assistant, and the Board of Dental
         Examiners of Alabama has interpreted existing rules to require “direct supervision”
         (meaning the dentist must be physically present somewhere in the building) for the
         taking of digital oral images. In both Georgia and Alabama, we have filed lawsuits in
         Federal court against the dental boards and their individual members, alleging,
         among other things, violations of the Sherman Act, and we will continue to pursue
         litigation where appropriate to combat anticompetitive or otherwise illegal behavior
         targeting our business model. In addition, a national orthodontic association has met
         with various dental boards across the country in an effort to advocate for new rules
         and regulations that could have the effect of interfering with our business model.
         Although, none of these efforts have resulted in rules and regulations being passed to
         date, it is possible that the rules and regulations governing the practice of dentistry
         and orthodontics in one or more states may change or be interpreted in a manner
         unfavorable to our business. If adverse regulations are adopted or any such claims
         are successful, and we were unable to adapt our business model accordingly, our
         operations in such states would be disrupted, which could have a material adverse
         effect on our business, financial condition, and results of operations. In addition, a
         national dental association recently filed a citizen petition with FDA alleging that our
         manufacturing is in violation of “prescription only” requirements. Although FDA
         denied the petitioners’ request to initiate enforcement action, the petition continues to
         be circulated by that national dental association and other third parties.

         40.        The statements in ¶39 above rendered the Registration Statement false and

misleading. The true facts were:

                    (a)   That at the time of the IPO, dozens of claims or complaints had been filed by

state chapters of the American Dental Association (“ADA”), American Association of Orthodontics


                                                  - 19 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 20 of 31 PageID #: 703
(“AAO”), and other similar trade organizations challenging SDC’s practice of providing so-called

teledentistry without professional oversight by a licensed dentist. The ADA’s complaint asserted

that SDC was “placing the public at risk by knowingly evading the ‘by prescription only’ restriction

that the FDA has placed on plastic teeth aligners,” and “utterly fail[ing] to meet the standard of care

for a comprehensive oral examination.” SDC falsely denied these allegations, calling them

“spurious” and “misleading”;

                    (b)   That, as revealed in an October 2019 lawsuit, Defendants were aware that

SDC had been under investigation by the Dental Board of California since 2017 for engaging in the

unlicensed practice of dentistry;

                    (c)   That, as alleged in a November 2019 accusation before the Dental Board of

California filed by the Attorney General of California, SDC and Sulitzer were in violation of

numerous provisions of applicable California law by, among other things: (i) using advertising

tending to deceive and mislead the public; (ii) performing or allowing to be performed treatments on

patients that were not his patients of record; (iii) performing the unlicensed practice of dentistry; (iv)

permitting clearly excessive treatment, incompetent treatment, grossly negligent treatment, repeated

negligent acts, and/or unnecessary treatment; and (v) operating an unregistered mobile dental unit;

and

                    (d)   That pending legislation would soon be passed by the California legislature

which required teledentistry platforms to provide each customer with the treating dentist’s name,

license number and the dental board contact information and that the legislation was designed to

curb SDC’s improper and unlawful business practices, and which SDC was aware, would, when

passed, have a materially adverse impact on SDC’s operations in one of its largest markets. The

legislation mandated the review of a patient’s most recent radiographs (i.e., x-rays) prior to



                                                  - 20 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 21 of 31 PageID #: 704
beginning orthodontic treatment as well as requiring that the teledentistry provider conduct a full

patient examination prior to the enactment of a treatment plan. It also prohibited providers such as

SDC from preventing disgruntled customers from making reports to the Dental Board of California

even if the patient signed an NDA, thereby eliminating SDC’s then existing practice of using NDAs

to prevent the disclosure of negative information about its treatment practices.

                                   CLASS ACTION ALLEGATIONS

         41.        Lead Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons who acquired shares of SDC

Class A common stock pursuant or traceable to the Company’s false and misleading Registration

Statement (the “Class”). Excluded from the Class are defendants and their families, the officers and

directors of the Company, at all relevant times, members of their immediate families and their legal

representatives, heirs, successors or assigns, and any entity in which defendants have or had a

controlling interest.

         42.        The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Lead Plaintiff at this time

and can only be ascertained through discovery, Lead Plaintiff believes that there are thousands of

members in the proposed Class. Record owners and other members of the Class may be identified

from records maintained by SDC or its transfer agent and may be notified of the pendency of this

action electronically, by mail, and using the form of notice similar to that customarily used in

securities class actions. SDC has more than 100 million shares of stock outstanding.

         43.        Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

law that is complained of herein.



                                                   - 21 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 22 of 31 PageID #: 705
         44.        Lead Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

         45.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                    (a)    whether the Registration Statement was false or misleading;

                    (b)    whether the federal securities laws were violated by defendants’ acts as

alleged herein; and

                    (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.

         46.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation make it impossible for members of the Class to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

                                                 COUNT I

                                 Violations of Section 11 of the 1933 Act
                                (Against All Defendants Except Camelot)

         47.        Lead Plaintiff repeats and realleges each and every allegation contained above, except

any allegation construed to allege fraud or intentional misconduct.

         48.        Lead Plaintiff acquired SDC Class A common stock pursuant and/or traceable to the

Registration Statement.

         49.        The Registration Statement contained untrue statements of material fact and omitted

material facts necessary to make the statements made therein not false or misleading.


                                                    - 22 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 23 of 31 PageID #: 706
          50.       SDC is the registrant for the IPO. As issuer of the Class A common stock, SDC is

strictly liable to Lead Plaintiff and the Class for the misstatements and omissions in the Registration

Statement.

          51.       The Individual Defendants were responsible for the contents and dissemination of the

Registration Statement. The Individual Defendants did not make a reasonable investigation or

possess reasonable grounds for the belief that the statements contained in the Registration Statement

were true and without omissions of any material facts and were not misleading.

          52.       The Underwriter Defendants underwrote the IPO. The Underwriter Defendants did

not make a reasonable investigation or possess reasonable grounds to believe that the statements

contained in the Registration Statement were not false or misleading, and did not omit material facts

necessary to make statements made therein not false or misleading.

          53.       By reason of the conduct herein alleged, each defendant violated §11 of the 1933 Act.

          54.       Lead Plaintiff and the Class sustained damage as a result of the violations alleged

herein.

          55.       At the time of their purchases of SDC Class A common stock, Lead Plaintiff and

other members of the Class were without knowledge of the facts concerning the wrongful conduct

alleged herein and could not have reasonably discovered those facts prior to SDC’s IPO. Less than

one year has elapsed from the time that Lead Plaintiff discovered or reasonably could have

discovered the facts upon which this complaint is based to the time that Lead Plaintiff filed this

complaint. Less than three years has elapsed between the time that the securities upon which this

Count is brought were offered to the public and the time this action was commenced.




                                                   - 23 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 24 of 31 PageID #: 707
                                                 COUNT II

                            Violation of Section 12(a)(2) of the Securities Act
                               (Against All Defendants Except Camelot)

         56.        Lead Plaintiff repeats and realleges each and every allegation contained above, except

any allegation construed to allege fraud or intentional misconduct.

         57.        The Registration Statement and the Prospectus incorporated therein contained untrue

statements of material fact, and omitted material facts necessary to make the statements made therein

not misleading as detailed above. The defendants owed Lead Plaintiff and the other members of the

Class who purchased shares of SDC Class A common stock pursuant to the Registration Statement

and the Prospectus incorporated therein a duty to conduct a reasonable and diligent investigation in

connection with the IPO to ensure that the statements made in the Registration Statement and

Prospectus were true and did not omit to state a material fact required to be stated in order to make

the statements made therein not false or misleading.

         58.        The defendants named herein, in the exercise of reasonable care, should have known

of the misstatements and omissions contained in the Registration Statement and the Prospectus

incorporated therein as set forth above.

         59.        Each of the defendants named herein participated in the sale of SDC common stock

for their own personal financial gain by means of the Registration Statement and the Prospectus

incorporated therein.

         60.        Lead Plaintiff did not know, nor in the exercise of reasonable diligence could have

known, of the untruths and omissions contained in the Registration Statement and the Prospectus

incorporated therein at the time Lead Plaintiff acquired the Company’s shares.

         61.        By reason of the conduct alleged herein, defendants violated §12(a)(2) of the

Securities Act. As a direct and proximate result of such violations, Lead Plaintiff and the other


                                                    - 24 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 25 of 31 PageID #: 708
members of the Class who purchased SDC Class A common stock from one of the Underwriter

Defendants pursuant to the Registration Statement and the Prospectus incorporated therein sustained

substantial damages in connection with their purchase of SDC common stock. Accordingly, Lead

Plaintiff and the other members of the Class who hold such common stock have the right to rescind

and recover the consideration paid for their shares, and hereby tender their shares to the defendants

sued herein. Class members who have sold their shares of common stock seek damages to the extent

permitted by law.

                                                COUNT III

                               Violations of Section 15 of the 1933 Act
                           (Against the Individual Defendants and Camelot)

         62.        Lead Plaintiff repeats and realleges each and every allegation contained above, except

any allegation construed to allege fraud or intentional misconduct.

         63.        Each of the Individual Defendants and Camelot was a control person of SDC by

virtue of his or her position as an owner, director and/or senior officer of SDC. The Individual

Defendants each had a series of direct and/or indirect business and/or personal relationships with

other directors and/or officers and/or major shareholders of SDC. As detailed in ¶21, Camelot is

SDC’s largest shareholder and the managing member of the limited liability corporation that

controlled SDC at the time of the IPO. Camelot possessed control over SDC and the Individual

Defendants.

         64.        Each of the Individual Defendants and Camelot was a culpable participant in the

violations of §11 and 12(a)(2) of the 1933 Act alleged in the Counts above, based on their having

signed or authorized the signing of the Registration Statement and having otherwise participated in

the process, which allowed the IPO to be completed.




                                                    - 25 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 26 of 31 PageID #: 709
                                         PRAYER FOR RELIEF

         WHEREFORE, Lead Plaintiff prays for relief and judgment, as follows:

         A.         Determining that this action is a proper class action and certifying Lead Plaintiff as a

Class representative under Rule 23 of the Federal Rules of Civil Procedure;

         B.         Awarding compensatory damages in favor of Lead Plaintiff and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         C.         Awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees;

         D.         Awarding rescission or a rescissory measure of damages; and

         E.         Such equitable/injunctive or other relief as deemed appropriate by the Court.




                                                     - 26 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 27 of 31 PageID #: 710
                                         JURY DEMAND

         Lead Plaintiff hereby demands a trial by jury.

DATED: February 21, 2020                        ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                DARREN J. ROBBINS
                                                CHRISTOPHER M. WOOD, #032977


                                                           s/ Christopher M. Wood
                                                          CHRISTOPHER M. WOOD

                                                414 Union Street, Suite 900
                                                Nashville, TN 37219
                                                Telephone: 615/244-2203
                                                615/252-3798 (fax)
                                                cwood@rgrdlaw.com

                                                ROBBINS GELLER RUDMAN
                                                  & DOWD LLP
                                                DARREN J. ROBBINS
                                                SCOTT H. SAHAM
                                                655 West Broadway, Suite 1900
                                                San Diego, CA 92101
                                                Telephone: 619/231-1058
                                                619/231-7423 (fax)
                                                darrenr@rgrdlaw.com
                                                scotts@rgrdlaw.com

                                                Lead Counsel for Lead Plaintiff




                                               - 27 -
4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 28 of 31 PageID #: 711
                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on February 21, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

the non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    s/ Christopher M. Wood
                                                    CHRISTOPHER M. WOOD

                                                    ROBBINS GELLER RUDMAN
                                                           & DOWD LLP
                                                    414 Union Street, Suite 900
                                                    Nashville, TN 37219
                                                    Telephone: 615/244-2203
                                                    615/252-3798 (fax)

                                                    E-mail: CWood@rgrdlaw.com




4852-7379-3205.v1
   Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 29 of 31 PageID #: 712
2/21/2020                                                           CM/ECF - DC V6.2.2 (June 2018)-

Mailing Information for a Case 3:19-cv-00962 Franch v.
SmileDirectClub, Inc. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        Michael Albert
        malbert@rgrdlaw.com

        Paul Kent Bramlett
        pknashlaw@aol.com

        Wade B. Cowan
        wcowan@dhhrplc.com

        James M. Ficaro
        jmf@weiserlawfirm.com

        Andrew J. Finn
        finna@sullcrom.com

        Inbar R. Gal
        gali@sullcrom.com

        Elizabeth O. Gonser
        egonser@rwjplc.com,nnguyen@rwjplc.com

        Michael C. Griffin
        michael.griffin@skadden.com

        James A. Holifield , Jr
        aholifield@holifieldlaw.com

        J. Alexander Hood , II
        ahood@pomlaw.com

        Lewis S. Kahn
        Lewis.Kahn@ksfcounsel.com

        Jay B. Kasner
        jay.kasner@skadden.com

        Phillip Kim
        pkim@rosenlegal.com

        Jeremy A. Lieberman
        jalieberman@pomlaw.com,disaacson@pomlaw.com,lpvega@pomlaw.com

        MICHAEL J MORSE
        PKNASHLAW@AOL.COM

        Richard A. Maniskas
        rmaniskas@sbtklaw.com
             Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 30 of 31 PageID #: 713
https://ecf.tnmd.uscourts.gov/cgi-bin/MailList.pl?890101869326558-L_1_0-1                             1/2
2/21/2020                                                           CM/ECF - DC V6.2.2 (June 2018)-

        E. Powell Miller
        epm@millerlawpc.com

        Scott D. Musoff
        scott.musoff@skadden.com

        Danielle S. Myers
        danim@rgrdlaw.com

        Sharon L. Nelles
        nelless@sullcrom.com

        Christopher Nelson
        cln@weiserlawfirm.com

        Melinda A. Nicholson
        Melinda.Nicholson@ksfcounsel.com

        Michael J. Palestina
        Michael.Palestina@ksfcounsel.com

        Ira M. Press
        ipress@kmllp.com

        Steven Allen Riley
        sriley@rwjplc.com,dgibby@rwjplc.com

        Darren J. Robbins
        darrenr@rgrdlaw.com,e_file_sd@rgrdlaw.com

        Laurence M. Rosen
        lrosen@rosenlegal.com

        Scott H. Saham
        scotts@rgrdlaw.com,ScottS@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,CReis@ecf.courtdrive.com

        John Tate Spragens
        john@spragenslaw.com

        Tara L. Swafford
        tara@swaffordlawfirm.com

        Christopher M. Wood
        cwood@rgrdlaw.com,CWood@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,creis@rgrdlaw.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
    (No manual recipients)




                Case 3:19-cv-00962 Document 71 Filed 02/21/20 Page 31 of 31 PageID #: 714
https://ecf.tnmd.uscourts.gov/cgi-bin/MailList.pl?890101869326558-L_1_0-1                                               2/2
